Case: 15-12871   Date Filed: 09/30/2016   Page: 1 of 18


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-12871
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:12-cv-01047-MHT-TFM



COURTNEY MCBRIDE,

                                              Plaintiff - Appellee,

                                   versus

HOUSTON COUNTY HEALTH CARE AUTHORITY,
d.b.a. Southeast Alabama Medical Center, et al.,

                                              Defendants,

MAMIE MCCORY,
STEPHANIE JOHNSON,

                                          Defendants - Appellants.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (September 30, 2016)
              Case: 15-12871     Date Filed: 09/30/2016    Page: 2 of 18


Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      While detained in the City of Dothan Jail, Courtney D. McBride developed a

painful, deteriorating skin condition. She contends that for more than four days,

she was unable to eat or drink and her skin turned ashy, developed black splotches,

and began to peel off. According to McBride, this condition, which led to a

potentially lethal rash requiring treatment in the intensive care unit of a hospital,

amounted to a serious medical need. She sued, among other defendants, two jail

officers, Stephanie Johnson and Mamie McCory (the “officers”), alleging civil

rights violations under 42 U.S.C. § 1983. Specifically, she alleged that the officers

were deliberately indifferent to her serious medical need in violation of the

Fourteenth Amendment to the United States Constitution. The officers moved for

summary judgment on qualified immunity grounds. Viewing the evidence in the

light most favorable to McBride, the district court held that the officers were not

entitled to qualified immunity. This interlocutory appeal followed.

      Upon careful review, we affirm in part, reverse in part, and remand for

further proceedings. McBride has amassed sufficient evidence to overcome

Johnson’s assertion of qualified immunity, but the record does not support a

finding that McCory was aware of McBride’s serious medical need. Thus,




                                           2
              Case: 15-12871      Date Filed: 09/30/2016     Page: 3 of 18


McBride cannot show that McCory violated a clearly established constitutional

right, and McCory is entitled to qualified immunity.

                                 I. BACKGROUND
       We view the evidence and derive factual inferences therefrom in the light

most favorable to McBride as the non-movant on summary judgment. See Perez v.

Suszczynski, 809 F.3d 1213, 1216 (11th Cir. 2016). So viewed, the record supports

the following facts.

       On June 21, 2012, a municipal court ordered McBride to jail pending a

domestic violence charge. While still in the courtroom, McBride suffered a

psychological breakdown and was transported to the behavioral unit of Southeast

Alabama Medical Center (“SAMC”), 1 where she remained for two weeks. There,

Dr. Dinesh Karumanchi diagnosed McBride with, among other conditions,

bipoloar disorder. He prescribed one 25mg tablet of Lamictal (the brand name for

lamotrigine) twice a day. One of the potential side effects of Lamictal is a skin

condition known as Stevens-Johnson Syndrome (“SJS”), which results in blisters

covering up to 10% of the body. If blisters continue to spread and cover 30% or

more of the body, the potentially lethal condition is known as Toxic Epidermal

Necrolysis (“TEN”). Dr. Karumanchi warned McBride about the possibility of a



       1
        Southeast Alabama Medical Center is the trade name for Houston County Health Care
Authority.



                                            3
                 Case: 15-12871         Date Filed: 09/30/2016        Page: 4 of 18


lethal rash associated with her treatment, but he instructed her not to stop taking

the medication without first consulting a doctor.

      On July 4, 2012, Dr. Karumanchi discharged McBride into police custody,

and she was admitted into the jail. At the time of the discharge, Dr. Karumanchi

verbally told the transferring officer, Arthur Schaefer, III, that if her condition

worsened or she had “any problems,” she should return to the hospital.

Karumanchi Dep. Tr. at 133, Doc. 172-12. 2 Although Schaefer denied receiving

such verbal instructions, he agreed that if the doctor had given him any verbal

instructions, he would have relayed them to the jail supervisor. It was then

standard operating procedure for the supervisor to share the doctor’s verbal

instructions with all jail staff who might interact with the detainee. McBride was

placed on suicide watch and sent to a holding cell separate from the general

population.

      On her second day in the jail, McBride started to feel sick. Her symptoms

began with chapped lips, a swollen face, and chills. By the next day, July 6, she

had a sore throat and fever and generally felt very ill. On that day, the jail brought

her to a prescheduled follow-up appointment at SAMC. McBride does not

remember complaining to jail officers or SAMC staff about feeling sick or

suffering a skin rash.

      2
          Citations to “Doc.” refer to docket entries in the district court record in this case.



                                                   4
               Case: 15-12871        Date Filed: 09/30/2016      Page: 5 of 18


       McBride returned to the jail after her appointment. From July 6 through

July 10, her fever persisted and her condition worsened. She began to develop

black splotches on her skin. She had a headache and a throat so sore that she had

difficulty swallowing. During those four days, she was unable to eat or drink, and

she regularly complained about needing medical attention during “every shift to

everybody that opened [the cell] door.” McBride Dep. Tr. at 506-507, Doc. 172-

11. When she could muster the energy, she also banged on the door and screamed

for help.

       On July 9, Correctional Officer Stephanie Johnson commented that

McBride’s lips “looked like they were peeling off.”3 McBride Dep. Tr. at 504,

Doc. 172-11. Johnson knew that McBride had not been eating, and McBride told

Johnson she was unable to drink as well. In response, Johnson brought McBride

Vaseline and ice water. McBride asked to go to the hospital, but Johnson ignored

this request in violation of jail policy, which required that officers send detainees

to the doctor on the same day they request medical attention.

       McCory, who was the jail administrator during this time, was in her office

on July 5, 6, 9, and 10. She confirmed that her office was about 20 feet from


       3
          McBride stated that she got sick sometime between July 6 and July 9, and it was during
that time that she interacted with Johnson. McBride was unable to give a more precise date.
Johnson attested that during this period she worked only July 9 and 10, and McBride offered no
evidence to the contrary. The undisputed evidence thus supports the inference that the
interaction between McBride and Johnson occurred on July 9.



                                               5
              Case: 15-12871     Date Filed: 09/30/2016   Page: 6 of 18


McBride’s holding cell, close enough to hear McBride if she yelled. McCory

maintained that she did not hear McBride screaming or calling from her cell at any

time. The record contains no evidence that McCory checked on McBride during

this time; McCory explained that it was the other jail officers’ responsibility to do

that. Until July 10, none of the jail personnel reported to McCory that McBride

suffered any medical problems, lodged any medical complaints, or had requested

any medical treatment.

      On July 10, McBride complained of a sore throat and refused to eat

breakfast or lunch. In response, after lunch, the jail transported her again to

SAMC.

      At SAMC, McBride met with a nurse and complained of a headache and

sore throat. She also reported that she had not eaten or drunk any liquids in five

days. The nurse’s notes show that McBride’s “[g]eneral [a]ppearance” was “well”

and she was “[i]n no distress.” Pl.’s Resp. Ex. G, Doc. 172-10 at 4. But the notes

further indicate that McBride had swollen tonsils, a 101.5 degree fever, and

difficulty breathing. The nurse also observed that McBride’s eyes were “sunken”

and she was “very weak and lethargic.” Id. Finally, the nurse reported that

McBride’s skin was very dry [and] ashy” and her lips were “very dry [and]

cracked” with moderate bleeding. Id. Although not reported in the nurse’s notes,

McBride also exhibited “little black splotches . . . all over [her] face.” McBride



                                          6
               Case: 15-12871       Date Filed: 09/30/2016   Page: 7 of 18


Dep. at 223. The nurse ran a lab test and confirmed that McBride had “Strep A.”

Pl.’s Resp. Ex. G, Doc. 172-10 at 3.

       SAMC then sent McBride to the emergency room for further evaluation and

hydration. The emergency room diagnosed her with “[p]haryngitis,” “[t]onsilitis,”

a “[c]anker sore,” and a “rash” and prescribed antibiotics. Def. Mot. Summ. J. Ex.

A, Doc. 131-16 at 399. The hospital discharged McBride. She was released from

the jail later that day, July 10.

       McBride returned home and her symptoms continued to worsen that night

and into the morning of July 11. She had trouble urinating, her ears and head hurt,

and she still had splotches on her skin. She was in excruciating pain. Her

headache and fever persisted. Her throat hurt, and she still could not eat or drink.

Her lips, tongue, and vaginal area were swollen, and the skin on her lips was still

peeling off. She went to the emergency room. The emergency room doctor who

evaluated McBride diagnosed her with a fever blister and vaginitis. The doctor did

not observe a rash, reported no fever, and did not diagnose a serious medical

condition. McBride returned home.

       By the next morning, July 12, the skin on McBride’s ear was falling off.

She returned to the emergency room, where the doctor observed a rash over 99%

of her skin. She was diagnosed with SJS, “most likely due to Lamictal.” Doc.

131-16 at 68. The doctor ordered her to stop taking Lamictal and, after a few days,



                                             7
                Case: 15-12871       Date Filed: 09/30/2016       Page: 8 of 18


she was transferred to the medical intensive care unit (“ICU”) at the University of

Alabama, Birmingham. Once in the ICU, she was diagnosed with TEN,

considered “critically ill” due to a significant loss of skin, which “was similar to a

severe burn involving greater than 30 percent of the body surface area.” Doc. 172-

16 at 20. She was treated for nine days and then released.

       McBride filed this lawsuit in the district court naming, among other

defendants, McCory and Johnson. 4 Relevant to this appeal, she alleged that

McCory and Johnson acted with deliberate indifference to her serious medical need

in violation of the Fourteenth Amendment. McCory and Johnson filed a motion

for summary judgment raising a qualified immunity defense. The district court

denied their motion, holding that a reasonable jury could conclude that McCory

and Johnson violated McBride’s clearly established constitutional right. The

officers timely filed this interlocutory appeal. See Scott v. Harris, 550 U.S. 372,

376 n.2 (2007) (“[A]n order denying qualified immunity is immediately appealable

even though it is interlocutory; otherwise, it would be effectively unreviewable.”

(internal quotation marks omitted)).


       4
          All of the other defendants were dismissed before trial except Karumanchi and the City
of Dothan. McBride’s claim against Karumanchi was tried before a jury in July 2015. The jury
found that Karumanchi had not breached the standard of care in his treatment of McBride, and
the district court entered judgment in favor of Karumanchi pursuant to Federal Rule of Civil
Procedure 54(b). The only claim against the City to survive summary judgment is a state law
negligence claim, which has not proceeded to trial because the court stayed this action as to the
claims against the City, McCory, and Johnson pending this appeal.



                                                8
              Case: 15-12871      Date Filed: 09/30/2016    Page: 9 of 18


                          II. STANDARD OF REVIEW
      “On an interlocutory appeal from the denial of qualified immunity, this

Court conducts a de novo review.” Kjellsen v. Mills, 517 F.3d 1232, 1236 (11th

Cir. 2008). As with any review of a summary judgment decision, “we view all

evidence and factual inferences in the light most favorable to the non-moving

party.” Perez, 809 F.3d at 1217. “We must review the evidence in this manner

because the issues appealed here concern not which facts the parties might be able

to prove, but, rather, whether or not certain given facts showed a violation of

clearly established law.” Id. (internal quotation marks omitted). Summary

judgment should be granted when the record evidence shows there is no genuine

dispute concerning any material fact and the movant is entitled to judgment as a

matter of law. Feliciano v. City of Miami Beach, 707 F.3d 1244, 1247 (11th Cir.

2013) (citing Fed. R. Civ. P. 56(a)).

                                   III. ANALYSIS
      The officers argue that the district court erred in denying their motion for

summary judgment on qualified immunity grounds. “Qualified immunity shields

government officials acting within their discretionary authority from liability

unless the officials violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Franklin v. Curry, 738 F.3d 1246,

1249 (11th Cir. 2013) (internal quotation marks omitted). The parties do not



                                           9
              Case: 15-12871       Date Filed: 09/30/2016      Page: 10 of 18


dispute that McCory and Johnson were acting within their discretionary authority

at all relevant times. Thus, the burden shifts to McBride to show that “(1) the

defendant[s] violated a constitutional right, and (2) this right was clearly

established at the time of the alleged violation.” Valderrama v. Rousseau, 780
F.3d 1108, 1112 (11th Cir. 2015) (internal quotation marks omitted). We consider

each element in turn.

A.     Constitutional Violation: Deliberate Indifference under the Fourteenth
       Amendment
       McBride contends that McCory and Johnson were deliberately indifferent to

her serious medical needs in violation of her rights under the Fourteenth

Amendment. Pretrial detainees like McBride “plainly have a Fourteenth

Amendment due process right to receive medical treatment for illness and

injuries.” Jackson v. West, 787 F.3d 1345, 1352 (11th Cir. 2015) (internal

quotation marks omitted). 5 “To prevail on a § 1983 claim alleging a violation of

that right, a plaintiff must satisfy both an objective and a subjective inquiry.”

Valderrama, 780 F.3d at 1116 (internal quotation marks omitted).

       As regards the objective inquiry, McBride must show that she suffered an

objectively serious medical need. See id.; Farrow v. West, 320 F.3d 1235, 1243


       5
         The standard for deliberate indifference claims under the Fourteenth Amendment is the
same as the standard applicable for prison inmates under the Eighth Amendment. Cottrell v.
Caldwell, 85 F.3d 1480, 1490 (11th Cir. 1996). Thus, “decisional law involving prison inmates
applies equally to cases involving arrestees or pretrial detainees.” Id.



                                              10
              Case: 15-12871    Date Filed: 09/30/2016    Page: 11 of 18


(11th Cir. 2003). “In our circuit, a serious medical need is considered one that has

been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s

attention.” Farrow, 320 F.3d at 1243 (internal quotation marks omitted); accord

Goebert v. Lee Cty. 510 F.3d 1312, 1327 (11th Cir. 2007). Either way, the medical

need must be “one that, if left unattended, pos[es] a substantial risk of serious

harm.” Farrow, 320 F.3d at 1243 (alteration in original) (internal quotation marks

omitted).

       On this record, a jury could find that McBride suffered an objectively

serious medical need while detained in the jail. A person who is calling for help,

in obvious pain; has a fever; is unable to eat or drink for days; and whose lips are

blistered and “peeling off,” objectively needs a doctor’s attention. See, e.g., id. at

1243-44 (holding that the pain and weight loss from having virtually no teeth

constituted a medical need warranting treatment). Moreover, McBride ultimately

was diagnosed with SJS, a painful skin condition that, when left untreated, led to

its more severe form, TEN, that put her in critical condition with a rash over 99%

of her body. With these facts, a reasonable jury could infer that McBride suffered

a serious, deteriorating medical need sometime between July 6 and July 9, while

detained in the jail.




                                          11
             Case: 15-12871     Date Filed: 09/30/2016   Page: 12 of 18


      The officers argue that, because McBride was not diagnosed with SJS until

about two days after her release from the jail, and because some medical

professionals failed to diagnose it earlier, a reasonable jury could not conclude that

McBride suffered a serious medical condition while detained. We disagree. A

reasonable jury could conclude on this record that McBride suffered with SJS—a

known side effect of her medication—on the days leading up to her diagnosis and

that the medical professionals who overlooked her condition were themselves

grossly negligent. See Goebert, 510 F.3d at 1327 (explaining that the fact that a

pregnant inmate leaking amniotic fluid had been seen by medical staff did not

mean that a layperson could not tell she suffered from a serious medical need

because, as the inmate alleged, the medical staff themselves failed to attend to her

needs). In any event, a diagnosis is unnecessary where, as here, the serious

condition would be obvious even to lay persons. See id. In sum, McBride has

presented a triable issue regarding whether she suffered an objectively serious

medical need while she was detained in the jail.

      We now turn to the subjective inquiry. To satisfy this inquiry, McBride

“must prove that the officers were deliberately indifferent to [her] serious medical

need.” Valderrama, 780 F.3d at 1116.

      More specifically, the plaintiff must present, for each officer, evidence
      from which a reasonable jury could conclude that (1) the officer was
      aware of facts from which the inference could be drawn that a
      substantial risk of serious harm exists, (2) the officer actually drew

                                          12
             Case: 15-12871     Date Filed: 09/30/2016    Page: 13 of 18


      that inference, (3) the officer disregarded the risk of serious harm, and
      (4) the officer’s conduct amounted to more than gross negligence.

Id. An unreasonable delay in treatment may constitute unconstitutional deliberate

indifference, whether or not it exacerbated the condition, if the delay results in “a

wanton infliction of pain.” Id. And when officials “ignore without explanation a[n

arrestee’s] serious condition that is known or obvious to them, the trier of fact may

infer deliberate indifference.” Id. (alteration in original) (internal quotation marks

omitted); accord Carswell v. Bay Cty., 854 F.2d 454, 457 (11th Cir. 1988) (holding

that jail personnel who are aware of an inmate’s need for medical care but fail to

provide it act with deliberate indifference); Ancata v. Prison Health Servs., Inc.,

769 F.2d 700, 704 (11th Cir. 1985) (holding that a jailer who was aware of a

serious medical problem but provided medical care “so cursory as to amount to no

treatment at all . . . may violate the Fourteenth Amendment”). We apply this

standard to McBride’s claims against McCory and Johnson.

      As regards McCory, the record contains insufficient evidence from which a

reasonable jury could find that she was aware of McBride’s serious medical need.

There is no evidence that McCory ever saw McBride or communicated with her

about McBride’s medical condition. The uncontroverted evidence shows that none

of the jail personnel who regularly checked on detainees reported to McCory that

McBride suffered any medical problems or requested to go to the hospital. Even

drawing the inference, as we must based on this record, that McCory heard

                                          13
             Case: 15-12871      Date Filed: 09/30/2016    Page: 14 of 18


McBride screaming, there is no evidence to suggest that McCory actually was

aware that McBride was screaming because of a medical need. We readily

conclude that on this record a reasonable jury could find that McCory acted

negligently; as jail administrator, McCory should have personally checked on

McCory, a screaming detainee on suicide watch in a cell just 20 feet from her

office, rather than relying on jail officers to do so. But negligence is insufficient to

trigger liability under § 1983. See, e.g., Goodman v. Kimbrough, 718 F.3d 1325,

1332-33 (11th Cir. 2013) (holding that a failure to conduct a cell check and head

count amounted to negligence but could not support a deliberate indifference claim

absent evidence that the officers knew of a substantial risk of serious harm).

Because there is no evidence indicating that McCory knew McBride needed

medical attention, McCory’s failure to send McBride to the hospital or provide

other medical care did not violate McBride’s constitutional rights. See Jackson,
787 F.3d at 1354 (holding that, without evidence that officers subjectively knew of

a risk of suicide, the officers cannot be deliberately indifferent to the suicide risk

for qualified immunity purposes). Accordingly, the district court erred in denying

McCory qualified immunity.

      In contrast, McBride has come forward with sufficient evidence, viewed in

the light most favorable to her, that Johnson acted with deliberate indifference in

violation of McBride’s constitutional rights. First, a reasonable jury could find that



                                           14
             Case: 15-12871     Date Filed: 09/30/2016    Page: 15 of 18


Johnson knew McBride suffered from a serious medical need. The evidence shows

that Johnson was aware on July 9 that McBride was unable to eat or drink. The

jury could also credit McBride’s testimony that Johnson observed and commented

on what looked like McBride’s lips “peeling off.” McBride Dep. Tr. at 504, Doc.

172-11. Moreover, a reasonable jury could find that Johnson knew the doctor had

instructed jail staff to return McBride to the hospital if her condition worsened or

she had any problems. Karumanchi testified that he relayed this instruction to the

transferring officer, and the officer confirmed that he would have then relayed the

information to the jail supervisor. Pursuant to jail policy, the jail supervisor then

would have relayed the doctor’s instruction to jail staff, including Johnson. See

Campbell v. Johnson, 586 F.3d 835, 841 (11th Cir. 2009) (acknowledging that it is

reasonable to infer that a jail would follow its policies). From these facts, the jury

could find that on July 9, Johnson was aware of McBride’s serious medical need

and the doctor’s instruction to seek medical attention.

      Second, a reasonable jury could find that Johnson disregarded the risk of

serious harm McBride faced and that Johnson’s conduct was more than grossly

negligent. Rather than granting McBride’s requests to receive immediate medical

attention for her readily observable conditions, as required under jail policy and

directed by the doctor, Johnson offered Vaseline and ice water. Johnson’s failure

to seek medical attention for McBride under these circumstances can support a



                                          15
              Case: 15-12871    Date Filed: 09/30/2016    Page: 16 of 18


§ 1983 claim of deliberate indifference. See Carswell, 854 F.2d at 458 (holding

that, after specific requests for medical attention, the failure to provide medical

care for an inmate who suffered from a skin rash, constipation, and significant

weight loss constituted deliberate indifference); Ancata, 769 F.2d at 702, 704

(holding that providing non-prescription drugs such as Ben Gay and Tylenol II to

treat a serious medical need —“swelling of the ankle, inability to sleep, chills,

lower back pain, tingling and numbness of [the] hands, hyperventilation, severe

pain in [the] back and right leg, [and] double vision”—amounted to far more than

negligence and supported a deliberate indifference claim). For these reasons, we

agree that the record supports a finding that Johnson violated McBride’s

constitutional right.

B.    Clearly Established Constitutional Right
      Next, we must decide whether McBride’s constitutional right was clearly

established at the time of Johnson’s conduct; if not, Johnson is entitled to qualified

immunity. See Perez, 809 F.3d at 1221-22. “A right is ‘clearly established’ if it

would have been apparent to every reasonable officer in [the defendant’s] position”

that her conduct was unlawful. Id.; see also Valderrama, 780 F.3d at 1112.

      There are three ways in which [the plaintiff] may show that the right
      violated was clearly established: (1) case law with indistinguishable
      facts clearly establishing the constitutional right; (2) a broad statement
      of principle within the Constitution, statute, or case law that clearly
      establishes a constitutional right; or (3) conduct so egregious that a



                                          16
             Case: 15-12871     Date Filed: 09/30/2016    Page: 17 of 18


      constitutional right was clearly violated, even in the total absence of
      case law.

Perez, 809 F.3d at 1222 (internal quotation marks omitted).

      This case falls into the second category: The broad principles of our case

law clearly establish the constitutional right violated. See Danley v. Allen, 540
F.3d 1298, 1313 (11th Cir. 2008), overruled on other grounds by Ashcroft v. Iqbal,

556 U.S. 662 (2009). “Our earlier deliberate indifference decisions have stated

that when jailers are aware of serious medical needs they may not ignore them or

provide grossly inadequate care.” Id. (citing Bozeman v. Orum, 422 F.3d 1265,

1273 (11th Cir. 2005), abrogated on other grounds by Kingsley v. Hendrickson,

135 S. Ct. 2466, 2472, 2476-77 (2015); McElligott v. Foley, 182 F.3d 1248, 1256

(11th Cir. 1999)); see, e.g., Carswell, 854 F.2d at 457 (holding that the failure to

provide medical care in the face of a known, serious medical need constitutes

deliberate indifference); Ancata, 769 F.2d at 704 (“[K]nowledge of the need for

medical care and intentional refusal to provide that care has consistently been held

to surpass negligence and constitute deliberate indifference.”). As discussed

above, viewing the evidence in McBride’s favor, her condition—a headache and

sore throat so painful that McBride had been unable to eat or drink for days and a

serious rash resulting in the skin on McBride’s lips peeling off—along with her

screaming for help, indicated the need for medical care which Johnson failed to

provide. Reasonable jailers would have been aware that Johnson’s conduct as

                                          17
             Case: 15-12871    Date Filed: 09/30/2016   Page: 18 of 18


described here violated clearly established constitutional rights. Accordingly, the

district court did not err in denying Johnson’s motion for summary judgment on

qualified immunity grounds.

                               IV. CONCLUSION
      For the foregoing reasons, we conclude that, viewing the evidence in the

light most favorable to McBride, Johnson is not entitled to qualified immunity on

McBride’s claim of deliberate indifference to her serious medical need under 42

U.S.C. § 1983. But, because McBride has failed to point to evidence suggesting

that McCory was aware of McBride’s serious medical need while she was detained

in the City of Dothan Jail, McBride cannot establish that McCory violated a clearly

established constitutional right, and thus the claim against McCory must be

dismissed on qualified immunity grounds. We therefore affirm in part, reverse in

part, and remand for further proceedings.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




                                         18